DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 05/18/2021 has been entered. 

Response to Arguments

Applicant's submission filed 05/18/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112(a) rejections of record by limiting claims 10, 12, 16, 43 - 46, and 48 - 53 to enabled subject matter.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by clarifying an antecedent support issue in claim 45.  Applicant’s amendments to the claims have overcome the 102 rejection of record by limiting claim 1 to a particular species of integrin.  The prior art Kannan does not teach the integrin species LFA-1 I domain.  Upon further consideration, new grounds of rejection are made in view of newly found prior art references.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Terminal Disclaimer

The terminal disclaimer filed on 05/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9,737,611 and/or 10,493,163 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Muro-Galindo et al. (US 2010/0151005 A1; “Muro-Galindo”).
Muro-Galindo teaches a conjugate comprising a DNA dendrimer conjugated to a targeting moiety such as the pseudo-ligand of ICAM-1, LFA-1 (Abstract; Fig. 2A-D, 4A-B, 5A-B, and 7A-B; ¶ 0009-0017, 0024, 0026-0027, 0029, 0045, 0047-0048, 0081-0087, 0097-0098, 0103, and 0106-0107; and Ex. 2-7).  Note that as Muro-Galindo teaches the full-length LFA-1, Muro-Galindo necessarily teaches the I domain of LFA-1.  Also, note that where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982).  In the present case, .

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 5, 6, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Majoros et al. (US 2009/0104119 A1; “Majoros”) in view of Muro-Galindo et al. (US 2010/0151005 A1; “Muro-Galindo”).

Although Majoros teaches an ICAM-1-targeting agent, Majoros does not explicitly exemplify a particular species of agent.
The teachings of Muro-Galindo are discussed in the above 102 rejection.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the LFA-1 of Muro-Galindo as the ICAM-1-targeting agent species in the conjugate of Majoros.  A person of ordinary skill in the art would have been motivated to make these modifications because Muro-Galindo explicitly recognizes LFA-1 as a suitable ICAM-1 ligand/targeting agent for the intended purpose of conjugation to and targeting of dendrimers.  A person of ordinary skill in the art reasonably would have expected success because conjugates comprising dendrimers and LFA-1 were known in the art, as taught by Muro-Galindo.   

Allowable Subject Matter

Claims 10, 12, 16, 43 - 46, and 48 - 53 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance is that the claims are limited to a conjugate and its method of use and that contains the enabled species of dendrimer, namely acetylated G5 PAMAM, and a cell.  The closest prior art is Majoros et al. (US 2009/0104119 A1; “Majoros”).  Majoros teaches a composition comprising acetylated G5 PAMAM dendrimer conjugated to an ICAM-1-targeting agent. However, the prior 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Jennifer Lamberski/Primary Examiner, Art Unit 1618